Return to 10Q [form_10-qjune2007.htm]
Exhibit 10.1
AMENDMENT TO


I.C. ISAACS PENSION PLAN


EFFECTIVE FEBRUARY 28, 2007


WHEREAS, I. C. Isaacs & Company LP (hereinafter referred to as the “Sponsor”)
has previously adopted the I. C. Isaacs Pension Plan (hereinafter referred to as
the “Plan”), effective December 1, 1953; and
 
WHEREAS, the Sponsor has previously amended and restated the Plan, effective
January 1, 2003; and


WHEREAS, the Sponsor now desires to amend the Plan in order to freeze benefit
accruals and provide for no new participants under the Plan, effective February
28, 2007; and


NOW, THEREFORE, effective February 28, 2007, the Plan is hereby amended as
follows:


        1.  Section 1.1 of the Plan shall be amended by adding the following
paragraph to the end thereof:


    “The Accrued Benefit of a Participant shall be frozen, effective February
28, 2007. On and after March 1, 2007, no Participant shall be entitled to any
increase in his Accrued Benefit pursuant to Section 4.1. Notwithstanding the
foregoing, the Accrued Benefit for any Participant shall not be less than the
Participant’s Accrued Benefit as determined under the terms of the Plan on
February 28, 2007.”


        2. Section 1.15 of the Plan shall be amended by adding the following
paragraph to the end thereof:


    “With respect to any period after February 28, 2007, no Participant shall be
credited with any Compensation under the Plan.”


        3. Section 1.36 of the Plan shall be amended by adding the following
paragraph to the end thereof:
 
    “On and after March 1, 2007, no Employee shall enter the Plan as a
Participant.”


        4. Section 1.65 of the Plan shall be amended by adding the following
paragraph to the end thereof:


    “With respect to any period after February 28, 2007, no Participant shall be
credited with any Years of Benefit Service (or fractional years).”


        5. Section 1.66, subsection (d), of the Plan shall be amended by adding
the following paragraph to the end thereof:


    “With respect to any period after February 28, 2007, no Participant shall be
credited with any Years of Benefit Service (or fractional years).”


        6. Section 1.66, subsection (g), of the Plan shall be amended by adding
the following paragraph to the end thereof:


    “Notwithstanding the foregoing, no reemployed Participant with a date of
reemployment after February 28, 2007 shall accrue any additional Accrued Benefit
pursuant to Section 4.1 of the Plan.”


        7. Section 2.1 of the Plan shall be amended by adding the following
paragraph to the end thereof:


    “On and after March 1, 2007, no Eligible Employee shall enter the Plan as a
Participant.”


        8. Section 2.2 of the Plan shall be amended by adding the following
paragraph to the end thereof:


    “Notwithstanding the foregoing, there shall be no Entry Date under the Plan
after February 28, 2007. On and after March 1, 2007, no Eligible Employee shall
become a Participant under this Plan.”


        9. Section 4.1, subsection (a), of the Plan shall be amended by adding
the following paragraphs to the end thereof:


     “Notwithstanding the foregoing, the Accrued Benefit of a Participant shall
be frozen, effective February 28, 2007. No Participant shall be entitled to any
increase in his Accrued Benefit pursuant to the retirement benefit formula set
forth in this Article 4 after February 28, 2007.


    The Accrued Benefit for any Participant shall not be less than the
Participant’s Accrued Benefit as of February 28, 2007 under the terms of the
Plan in effect on that date.”




    IN WITNESS WHEREOF, and as evidence of the adoption of the foregoing, the
Sponsor has caused this Amendment to be adopted by a duly authorized person as
of this 28th day of February, 2007.


I.C. ISAACS & COMPANY LP


By: I.C. Isaacs & Company, Inc., its
General Partner


                                   By: /s/Gregg A. Holst
                        Title: Chief Financial Officer